COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Eileen Dolgener v. Steven Dolgener

Appellate case number:      01-17-00490-CV

Trial court case number:    2008-49730

Trial court:                246th District Court of Harris County

       Appellant, Eileen Dolgener, has filed a notice of appeal of the trial court’s June 2,
2017 order in a suit to modify the parent-child relationship. Appellee, Steven Dolgener,
has filed a motion to dismiss the appeal, asserting that it is moot because “[t]he June 2,
2017 conservatorship order is being relitigated in the current modification action” that is
pending in the trial court and was set for trial on October 8, 2018. Appellant has not
responded to appellee’s motion, and neither party has advised the Court of the status of
the trial court proceedings. Cf. Blank v. Nuszen, No. 01-13-01061-CV, 2015 WL
4747022, at *3 (Tex. App.—Houston [1st Dist.] Aug. 11, 2015, no pet.) (mem. op.)
(holding appeal of modification order became moot when trial court rendered order in
subsequent modification proceeding during pendency of appeal).

       Accordingly, we abate the appeal pending resolution of the modification
proceedings in the trial court. No later than 60 days from the date of this order, the
parties shall file a motion to reinstate and dismiss or otherwise dispose of the appeal, a
motion to reinstate and proceed with the appeal, or a report advising the Court of the
status of the trial court proceedings. If the parties do not respond as directed, the case
may be reinstated on the Court’s active docket and the appeal will proceed under the
applicable Texas Rules of Appellate Procedure.

       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                  X Acting individually      Acting for the Court


Date: October 23, 2018